[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a medical malpractice action in which the plaintiff, Mary Ellen Crocco, has brought this action as administrator of her husband's estate in the first count, on her own behalf in the second count, and on behalf of her minor children in the third count. The plaintiff alleges that the defendant, Dr. Julian Lieb, a licensed psychiatrist, negligently mistreated the plaintiff's decedent, causing the plaintiff's decedent to suffer painful injuries.
Before the Court is the plaintiff's motion for payment by the defendant of the preparation time of the plaintiff's expert, Dr. Halpern, for a prior deposition. The plaintiff claims that because the defendant noticed the deposition, it should be the defendant's obligation to pay for Dr. Halpern's time in preparing for the deposition.
The defendant cites two Connecticut Superior Court cases in which Superior Court Judges have refused to award costs for an expert's preparation time. Kirk v. Vagnini, 11 C.L.T. No. 26 (December 28, 1984) (Berdon, J.); Ahern v. Moskovitz,2 Conn. L. Rptr. 471 (September 29, 1990) (Maloney, J.).
In Ahern, supra, the plaintiff was attempting to recover costs for an experts preparation time for trial. The court denied the motion for preparation time, "there being no legal basis for it." Ahern v. Moskovitz, supra, 2 Conn. L. Rptr 472. In Kirk, supra, which concerned an expert's preparation time for a deposition during trial, the court stated: "Section 52-260(f) clearly limits [the] costs to the reasonable cost of the physician's testimony either at trial or during the deposition and that does not include compensation for preparation."
The court holds that there is no authority for granting preparation costs. If the court were to begin awarding preparation costs for an expert's deposition, this policy could open a pandora's box to more expensive depositions controlled by the expert being deposed. This would have a chilling effect on CT Page 634 the taking of expert depositions prior to trial.